     Case 1:20-cv-00543-NONE-EPG Document 23 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                              No. 1:20-cv-00543-NONE-EPG (PC)
12                       Plaintiff,                     ORDER DENYING MOTION FOR LEAVE
                                                        TO FILE REPLY TO DEFENDANTS’
13              v.                                      ANSWER
14    F. VELASCO and T. WEBSTER,                        (ECF No. 21)
15                       Defendants.
16

17          On October 30, 2020, Defendants F. Velasco and T. Webster filed an answer to Plaintiff

18   William J. Gradford’s complaint. On November 12, 2020, Plaintiff filed a “Request to File

19   Plaintiff’s Reply Brief to Answerring [sic] Defendants in this Case” (ECF No. 21), which the

20   Court will treat as a motion for leave to file a reply brief, and a corresponding reply brief (ECF

21   No. 22).

22          In his motion, Plaintiff discusses his attempts to serve a reply brief to Defendants’ answer

23   “before the deadline.” (ECF No. 21 at 1). However, there is no deadline to file a response to the

24   answer. Currently, the pending deadlines for Plaintiff are to exchange initial disclosures and file a

25   scheduling conference statement. (See ECF No. 20). There is no need to file a reply to

26   Defendants’ answer. Therefore, the Court will deny Plaintiff’s motion. He may raise any

27   arguments in his reply brief again at an appropriate time.

28   ///
                                                        1
     Case 1:20-cv-00543-NONE-EPG Document 23 Filed 11/17/20 Page 2 of 2


 1          In addition, Plaintiff goes into some detail about his attempts to serve Defendants’

 2   attorney with a copy of his motion. He does not need to serve Defendants’ attorney with anything

 3   he files with the Court. As set forth in the Court’s First Informational Order, filing a document

 4   with the Court is sufficient service of a motion:

 5          Once an attorney for a defendant appears in a pro se plaintiff's civil rights action
 6          (by filing an answer, a motion to dismiss, a motion for summary judgment, etc.),
            that attorney's office will receive notice of all filings through the Court's
 7          electronic filing system (ECM/ECF). A pro se plaintiff need not serve documents
            on counsel for a defendant; the date of the electronic Notice from ECM/ECF is
 8          the date of service. Local Rule 135(a). However, for purposes of application of
            the “Mailbox Rule,” see Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009),
 9
            on all documents filed with the Court, the pro se plaintiff must attach a Proof of
10          Service, indicating the date on which the filing was turned over to prison
            authorities. A document submitted without proof of service may be
11          stricken/returned or if filed after the deadline, deemed not timely filed.

12   (ECF No. 3 at 4).

13          Accordingly, Plaintiff’s motion for leave to file a reply brief (ECF No. 21) is HEREBY

14   DENIED.

15
     IT IS SO ORDERED.
16

17      Dated:     November 17, 2020                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28

                                                         2
